Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 4, 2020 has been entered.
Response to Amendment
	Claims 1-4, 6-8, and 10 are pending. Claim 8 has been withdrawn. Claim 1 has been amended. Claims 5 and 9 have been canceled. The prior art rejections have been withdrawn in view of the amendment.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-4, 6-7, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kojima (JPS 58-78735, application number 56-177666) in view of Sorimoto ‘033 (JP 2010083033).
Regarding claim 1, Kojima discloses an undercut processing mechanism (double ejection mechanism for product with an undercut part, p. 3) that is installed in a molding die assembly (molding apparatus having a movable mold 2 and a stationary mold, p. 3) configured to form a 

    PNG
    media_image1.png
    637
    577
    media_image1.png
    Greyscale

wherein the mechanism is configured such that when the pushing piece is moved in the demolding direction of the molded article, the sliding piece moves in conjunction with the pushing piece while the support element supports the undercut portion, so that the undercut portion is allowed to be demolded (movement of block 26 into portion of molded part 28 causes portion of molded part 28 and the rest of molded part 28 to be demolded, p. 4, Figs. 1-3).  
Kojima teaches a mechanism substantially as claimed. Kojima does not disclose a molding member configured to form a hollow portion or a space portion of the undercut 
However, in the same field of endeavor of undercut processing mechanisms, Sorimoto ‘033 teaches a molding member configured to form a hollow portion or a space portion of the undercut portion such that the molded article having the hollow portion or the space portion in the undercut portion is allowed to be formed (tip portion 51 of core 50 molds inner hole P10 in undercut part P11, P12, [0008] [0036]); and a molding member sliding piece fixed to the molding member or formed so as to be integrated with the molding member and configured to be slidable relative to the pushing piece and the retaining piece (core 50 slides within holder 40 relative to core 35 with integral sliding member 30 that pushes on P11 of article, [0008-09]), and to move such that the molding member is pulled out of the hollow portion or the space portion of the undercut portion when the pushing piece is moved in the demolding direction of the molded article ([0008-09]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified double ejection mechanism for product with an undercut part of Kojima to include core 50 of Sorimoto ‘033 and form a hollow undercut portion under the injection molded article because [0007] of Sorimoto ‘033 teaches that forming a hollow undercut part makes it easier to die-cut the product. As modified, core 50 
Regarding claim 2, Kojima as modified teaches wherein the pushing piece (Pushing Piece has a molding surface, Annotated Fig. 2) and the sliding piece (ejector pin 23 has a molding surface, p. 4, Figs. 1-3) have molding surfaces for forming the undercut portion (as shown in Figs. 1-3, undercut portion of molded part 28 is formed).  
Regarding claim 3, Kojima as modified teaches wherein the pushing piece (Pushing Piece, Annotated Fig. 2) is configured to be able to support the molded article (undercut portion of molded part 28 supported by Pushing Piece, p. 4, Annotated Fig. 2, Figs. 1-3) when the pushing piece (Pushing Piece, Annotated Fig. 2) is moved in the demolding direction of the molded article (molded part 28, p. 4, Figs. 1-3).  
Regarding claim 4, Kojima as modified teaches wherein the pushing piece (Pushing Piece, Annotated Fig. 2) and the retaining piece (Retaining Piece, Annotated Fig. 2) each include a restricting element (Pushing Piece, when fully extended, contacts ejector pin 32 and thereby restricts movement of ejector pin 32, Fig. 3; Retaining Piece restricts motion of ejector pin 32 to sliding, p. 4, Figs. 1-3) for restricting a movement direction of the sliding piece (ejector pin 32) to a direction in which the undercut portion is allowed to be demolded (p. 4, Figs. 1-3).  
Regarding claim 6, Kojima as modified teaches a holder fixed to the molding die assembly or formed so as to be integrated with the molding die assembly, wherein the holder is configured such that, among components forming the undercut processing mechanism, other components excluding the holder are partially or fully housed in the holder in the time of die clamping (inherent housing of moving mold 2 constitutes a holder as claimed).

Regarding claim 10, Kojima as modified teaches wherein the support element (Annotated Fig. 2) includes a molding surface of the undercut portion (surface of Support Element that contacts molded part 28, Annotated Fig. 2) and supports the undercut portion by the molding surface when the pushing piece moves in the demolding direction of the molded article (surface of Support Element that contacts molded part 28 supports undercut portion of molded part 28 as the rest of molded part 28 to be demolded, p. 4, Figs. 1-3, Annotated Fig. 2).
Response to Arguments
Applicant’s arguments, see after final response, filed September 4, 2020, with respect to the rejection(s) of the claim(s) under 35 USC 102(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kojima in view of Sorimoto ‘033.
Applicant’s arguments with respect to the double patenting rejection have been fully considered and are persuasive.  The double patenting rejection has been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J CHIDIAC whose telephone number is (571)272-6131.  The examiner can normally be reached on 8:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Xiao Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS J CHIDIAC/Examiner, Art Unit 1744                

/MARC C HOWELL/Primary Examiner, Art Unit 1774